          Case 3:19-cv-00659-MMD-CLB Document 81 Filed 12/04/20 Page 1 of 3




1    AARON D. FORD
     Attorney General
2    BRANDON R. PRICE
     Senior Deputy Attorney General
3    Nevada Bar No. 11686
     SCOTT H. HUSBANDS
4    Nevada Bar No. 11398
     State of Nevada
5    Office of the Attorney General
     5420 Kietzke Lane, Suite 202
6    Reno, NV 89511
     (775) 687-2121 (phone)
7    (775) 688-1822 (fax)
     Email: bprice@ag.nv.gov
8             shusbands@ag.nv.gov
     Attorneys for Defendants, State of Nevada
9    ex rel. its Department of Corrections and
     Perry Russell
10
                             UNITED STATES DISTRICT COURT
11
                                     DISTRICT OF NEVADA
12
13   RON SCHRECKENGOST, an individual,                Case No. 3:19-cv-00659-MMD-CLB
     and ELIZABETH WALSH, an individual,
14
              Plaintiffs,
15                                                       STIPULATION, REQUEST, AND
     v.                                                  ORDER TO EXTEND TIME FOR
16                                                        DEFENDANTS TO REPLY TO
                                                        PLAINTIFFS’ OPPOSITIONS TO
17   THE STATE OF NEVADA, ex rel. the                  MOTIONS TO DISMISS THE SECOND
     NEVADA DEPARTMENT OF                                   AMENDED COMPLAINT
18   CORRECTIONS, and PERRY RUSSELL,                      (ECF NO. 76 and ECF NO. 77)
     an individual,
19
                                                                  (FIRST REQUEST)
              Defendants.
20
21           Defendants, STATE OF NEVADA ex rel. its DEPARTMENT OF CORRECTIONS and
22   PERRY RUSSELL, and Plaintiffs, RON SCHRECKENGOST and ELIZABETH WALSH,
23   pursuant to LR IA 6-1, LR IA 6-2, by and through their counsel of record, hereby stipulate and
24   agree to a 14-day extension of time, up to and including December 22, 2020, for Defendants to
25   reply to Plaintiffs oppositions (ECF No. 76 and ECF No. 77) that were filed in response to
26   Defendants’ motions to dismiss the Second Amended Complaint. Pursuant to this stipulation,
27   the parties request that the Court grant this 14-day extension.       The current deadline for
28   Defendants to reply to Plaintiffs’ oppositions is December 8, 2020.

                                                       1
       Case 3:19-cv-00659-MMD-CLB Document 81 Filed 12/04/20 Page 2 of 3




1             This is the first request for an extension of time for Defendants to reply to Plaintiffs’
2    oppositions (ECF No. 76 and ECF No. 77) to Defendants’ motions to dismiss.
3           Defendants were previously granted an 8-day extension of time for Defendants to
4    respond to Plaintiffs’ Second Amended Complaint. ECF No. 6. The Court granted Plaintiffs a
5    21-day extension of time (ECF No. 72), an additional 10-day extension of time (ECF No. 74),
6    and an additional 1-day extension of time (ECF No. 79) to respond to Defendants’ motions to
7    dismiss. ECF No. 12; ECF No. 18.
8           This request is based on good cause and not for purpose of delay. Defendants are
9    requesting additional time to file replies to Defendants’ oppositions (ECF No. 76 and ECF No.
10   77) to the motion to dismiss the Second Amended Complaint to accommodate defense counsel’s
11   pre-existing professional obligations in other legal matters, and because Defendants need
12   additional time to properly prepare their reply to adequately address the numerous and complex
13   legal issues raised in Plaintiffs’ Oppositions. Undersigned counsel also needs additional time
14   due to and challenges currently created by the COVID-19 pandemic.
15   ///
16   ///
17   ///
18   ///
19   ///
20   ///
21   ///
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///

                                                       2
       Case 3:19-cv-00659-MMD-CLB Document 81 Filed 12/04/20 Page 3 of 3




1    Undersigned counsel is spending significant time assisting with child care and his child’s school
2    curriculum because the elementary school that his child attends moved to full distance learning
3    for the dates of November 30, 2020 through December 18, 2020.
4
5           DATED: December 3, 2020
6
7    AARON D. FORD                                         THE GEDDES LAW FIRM, P.C.
     Attorney General
8
     By:      /s/ Brandon R. Price                         By:__/s/ William J. Geddes ______
9
          BRANDON R. PRICE                                     WILLIAM J. GEDDES, Esq.
10        Senior Deputy Attorney General                       Nevada Bar No. 9027
          Nevada Bar No. 11686                                 KRISTEN R. GEDDES, Esq.
11        SCOTT H. HUSBANDS                                    Nevada Bar No. 9027
          Deputy Attorney General                              8600 Technology Way, Suite 107
12
          Nevada Bar No. 11398                                 Reno, NV 89521
13        Office of the Attorney General                       (775) 853-9455 (phone)
          5420 Kietzke Lane, Suite 202                         (775)299-5337 (fax)
14        Reno, NV 89511                                       Email: Will@TheGeddesLawFirm.com
          (775) 687-2121 (phone)                                   Kristen@TheGeddesLawFirm.com
15
          (775) 688-1822 (fax)                             Attorneys for Plaintiffs, Ron Schreckengost
16        Email: bprice@ag.nv.gov                          and Elizabeth Walsh
              shusbands@ag.nv.gov
17   Attorneys for Defendants, State of Nevada
     ex rel. its Department of Corrections and
18
     Perry Russell
19
20                                                ORDER
21                                                IT IS SO ORDERED.
22
                                                  ________________________________________
23                                                UNITED STATES DISTRICT COURT JUDGE
24
                                                          December 4, 2020
                                                  Dated:___________________________________
25
26
27
28

                                                       3
